McCLELLAN, C. J.
It is not insisted that the evidence of Dr. Davis that there was blood in the commode was inadmissible. The motion to exclude went to this along with the statement of Dr. Foster that the'blood came from his kidney or bladder. The motion was too broad.
The several questions put to the witness Tally, as to his connection Avith the defendant and Avith the railway company against Avhich Dr. Foster’s attorney had made a claim in respect of the injury involved in this case, tended to shoAV his bias, and were proper on cross-examination.
• The trial court erred in admitting testimony that Dr. Foster did not charge for the considerable number of prescriptions (about fifty in less than two months) he is shown to have made during the time plaintiff claims that he “was Avholly and 'continuously disabled from transacting any and every kind of business pertaining to his occupation” as a physician. The inquiry was not what he received or charged for the professional work he did, but Avhether he did it, as showing that he was not disabled to do it. The testimony was plainly immaterial, but well calculated to prejudice the defense with the jury. It should have been excluded.
There was evidence in support of the complaint, and it was sufficient not only to go to the jury but to afford justification here for the refusal of the trial court to grant a new trial. There Ayas no error in the refusal to give the affirmative charge for defendant or in the denial of that motion. •
The other charges refused are but repetitions of charges given for the defendant.
Beversed and remanded.